            Case 1:19-cv-05641-VSB Document 53 Filed 05/28/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------x
RECOVERY EFFORT INC.,                 :
                                      :
                          Plaintiff,  :
                                      :                      19 Civ. 5641 (VSB) (KHP)
              - against -             :
                                      :
ZEICHNER ELLMAN & KRAUSE LLP,         :
WACHTEL MISSRY LLP, YOAV M.           :                      REPLY DECLARATION
GRIVER, and WILLIAM B. WACHTEL,       :                      OF MICHAEL T. SULLIVAN
                                      :
                          Defendants. :
---------------------------------x

       MICHAEL T. SULLIVAN, pursuant to 28 U.S.C. § 1746, declares as follows:

       1.       I am a partner with the firm of Sullivan & Worcester LLP, counsel to defendants

Zeichner Ellman & Krause LLP and Yoav M. Griver (together, the “ZEK Defendants”). I

submit this reply declaration in further support of the ZEK Defendants’ Motion to Dismiss the

First Amended Complaint.

       2.       A true and correct copy of the so-ordered Stipulation of Withdrawal of Counsel,

dated January 9, 2017 and filed in the matter of Genger v. Genger, Index No. 109749/2009 (Sup.

Ct. NY County) (the “2009 Action”) (NYSCEF No. 1501), is attached hereto as Exhibit V.

       3.       A true and correct copy of the so-ordered Stipulation of Withdrawal of Counsel,

dated January 9, 2017 and filed in the matter of Genger v. Genger, Index No. 651089/2010

(Sup. Ct. NY County) (the “2010 Action”) (NYSCEF No. 1486), is attached hereto as Exhibit

W.

       I declare under the penalty of perjury that the foregoing is true and correct.

Date: New York, New York
      May 28, 2020
                                                     /s/Michael T. Sullivan
                                                     Michael T. Sullivan
